DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-06-00248-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
REBECCA HERCHMAN,  §          APPEAL FROM THE
159TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
DP SOLUTIONS, INC.,
APPELLEE  §          ANGELINA COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant has filed a motion to
dismiss this appeal.  In her motion,
which is signed by her attorney, Appellant states that she no longer wishes to
pursue this appeal.  No decision having
been delivered by this Court, the motion is granted, and the appeal is
dismissed in accordance with Texas Rule of Appellate Procedure 42.1(a)(1).
Opinion delivered September 29, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(PUBLISH)